Exhibit 10.1

FORM OF INCENTIVE BONUS AGREEMENT

This Incentive Bonus Agreement (this “Agreement”) between Savient
Pharmaceuticals, Inc. (the “Company”), and [                    ] (“Employee”)
is made and entered into effective as of the date the Employee executes this
Agreement as set forth below (the “Effective Date”).

RECITALS

A. Employee occupies a key position with the Company. In order to ensure the
continued effective conduct of the Company’s business, the Company will require
the continuous services of Employee as the Company explores alternatives for
maximizing the Company’s value.

B. The Company desires to offer Employee an incentive bonus to incentivize
Employee throughout the transition process.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and with reference to the above recitals, the parties hereby
agree as follows:

1. Definitions. For purposes of this Agreement:

(a) “Board” shall mean the Company’s Board of Directors.

(b) “Cause” shall exist where, in the Company’s sole reasonable discretion, the
Company determines that (i) Employee has been insubordinate or refused or failed
to carry out the instructions of the Company or the Board relating to the
Company’s business and strategic plans for the Company; (ii) Employee has
engaged in misconduct or negligence in performing Employee’s duties and
responsibilities; (iii) Employee has engaged in conduct which is dishonest,
criminal, fraudulent, or otherwise involves moral turpitude, or which is
materially injurious to the Company; and/or (iv) Employee has engaged in
activity prohibited by any other agreement between Employee and the Company. For
the avoidance of doubt, this definition of Cause shall apply only to this
Agreement and shall have no effect on any other agreement, plan or policy of the
Company that may apply to the Employee and the definition of “cause” contained
in such agreement, plan or policy shall control.

(c) “Incentive Bonus” shall mean a cash award as described in Section 2 hereof.

(d) “Net Incentive Bonus” shall mean the Incentive Bonus after reduction for
applicable withholding taxes and other deductions.



--------------------------------------------------------------------------------

(e) “Transaction” shall mean the first to occur of the following: (i) a
transaction or series of transactions pursuant to which any Person acquires,
directly or indirectly, securities of the Company (not including the securities
beneficially owned by such Person or any securities acquired directly from the
Company or any affiliate thereof) representing 50% or more of the combined
voting power of the Company’s then outstanding securities; (ii) a merger,
amalgamation or consolidation of the Company with any other corporation, other
than a merger, amalgamation or consolidation which results in the voting
securities of the Company outstanding immediately prior to such merger,
amalgamation or consolidation continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving entity
or any parent thereof) at least 50% of the combined voting power of the
securities of the Company or such surviving entity or any parent thereof
outstanding immediately after such merger, amalgamation or consolidation;
(iii) the sale or disposition by the Company of all or substantially all of the
Company’s assets (whether or not pursuant to Chapter 11 of Title 11 of the
United States Code), other than a sale or disposition by the Company of all or
substantially all of the Company’s assets to an entity, at least fifty percent
(50%) of the combined voting power of the voting securities of which are owned
by shareholders of the Company following the completion of such transaction in
substantially the same proportions as their ownership of the Company immediately
prior to such sale; or (iv) a restructuring, reorganization (whether or not
pursuant to Chapter 11 of Title 11 of the United States Code) and/or
recapitalization of all or substantially all of the Company’s outstanding
indebtedness (including bank debt, bond debt, and other on and off balance sheet
indebtedness), trade claims, leases (both on and off balance sheet) or other
liabilities. For purposes of this Section 1(d),”Person” shall have the meaning
given in Section 3(a)(9) of the Exchange Act of 1934, as modified and used in
Sections 13(d) and 14(d) thereof, except that such term shall not include
(i) the Company or any subsidiary thereof, (ii) a trustee or other fiduciary
holding securities under an employee benefit plan of the Company or any
subsidiary thereof, (iii) an underwriter temporarily holding securities pursuant
to an offering of such securities, or (iv) a corporation owned, directly or
indirectly, by the shareholders of the Company in substantially the same
proportions as their ownership of shares of the Company.

2. Incentive Bonus.

(a) Payment of the Incentive Bonus. The Company shall pay to Employee an
Incentive Bonus, in a lump sum payment, in an amount equal to [    ]. The
Incentive Bonus shall be paid to Employee on such date as shall be determined by
the Board in its sole discretion on or about the time at which the Board
determines an approach for addressing the Company’s strategic alternatives.

(b) Repayment of the Incentive Bonus. The Employee will be required to repay to
the Company the Net Incentive Bonus, to the extent previously paid to Employee
in accordance with Section 2(a), in the event (i) the Employee’s employment with
the Company terminates for any reason prior to a Transaction (other than a
termination by the Company without Cause or due to the Employee’s death) in
which case Employee shall make such repayment no later than thirty (30) days
following the

 

2



--------------------------------------------------------------------------------

Employee’s termination of employment, or (ii) a Transaction has not occurred by
April 1, 2014 in which case Employee shall make such repayment no later than
May 1, 2014 (each, a “Repayment Trigger”). If the Repayment Trigger occurs in
2014 (except in the case of a termination of employment by the Company for
Cause), the Net Incentive Bonus to be repaid shall be reduced by the amount of
taxes paid by Employee in respect of the Incentive Bonuses, if any, that
Employee is unable to recover plus any additional amount required to put
Employee in the same after-tax position as if the Incentive Bonus had not been
paid, provided that Employee submits documentation in a form reasonably
acceptable to the Company supporting that Employee is unable to recover such
taxes.

3. Withholding. The Incentive Bonus payable to Employee shall be reported as
income on the Employee’s Form W-2 for the 2013 fiscal year and shall be subject
to applicable taxes and withholding.

4. Effect on Severance and Other Benefits. This Agreement shall not affect
Employee’s eligibility or entitlement to receive any benefits payable to
Employee under any severance, change of control or similar plan, policy or
agreement with the Company, however, any severance amount payable to Employee
shall be decreased dollar for dollar by an amount equal to the Incentive Bonus.

5. Other Rights and Agreements. This Agreement does not create any employment
rights not specifically set forth herein with respect to Employee. An Employee’s
employment remains at-will and can be terminated by the Company at any time and
for any reason, with or without cause. This Agreement contains the entire
understanding of the Company and Employee with respect to the subject matter
hereof.

6. Confidentiality. Employee agrees that the matters described in this Agreement
are highly confidential. Accordingly, except as required by applicable law,
Employee agrees and covenants that he will not disclose, reveal, publish,
disseminate, or discuss, directly or indirectly, to or with any other person or
entity the terms of this Agreement other than his immediate family, his lawyer
and his tax advisor and that any such disclosure, revelation, publication,
dissemination or discussion shall result in the immediate forfeiture of the
entire Incentive Bonus.

7. Amendment. This Agreement may be amended or revised only by written agreement
signed by an authorized officer of the Company and Employee.

8. Binding Effect. This Agreement shall be binding on the Employee, his
executor, administrator and heirs, but may not be assigned by him. This
Agreement may be transferred or assigned by the Company and shall be binding on
the transferee or assignee. This Agreement shall automatically be transferred or
assigned to and be binding upon any successor in interest to the Company,
whether by merger, consolidation, sale of stock, sale of assets or otherwise.

 

3



--------------------------------------------------------------------------------

9. Applicable Law. This Agreement shall be construed and enforced in accordance
with the laws of the State of Delaware, without giving effect to the principles
of conflict of laws thereof.

10. Section 409A. The Company intends that the Incentive Bonus is not
compensation paid under a “nonqualified deferred compensation plan” within the
meaning of section 409A of the Internal Revenue Code of 1986, as amended,
(“Section 409A”), and this Agreement shall be interpreted, construed and
administered in a manner that reflects this intention.

[Signature page follows]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

SAVIENT PHARMACEUTICALS, INC. By:  

 

  [Name]   [Title]

 

EMPLOYEE

 

[Name]

Date:  

 

 